Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive.
With regards to claim 20, amendment “wherein the doped spacers have a uniform height across all of the features” to overcome the prior art of record.  However, after consideration, the examiner respectfully submits that the amendment is not sufficiently narrowed to overcome the prior art.
The claim recites “a patterned hardmask disposed on features formed in the substrate” which can be interpreted to refer to a specific group of features but does not necessarily recite to all of the features available.  In the ensuing amendment, “all of the features” can consequently be interpreted as all of the feature from that specific group of features aforementioned.
Therefore, referring to the Cheng reference, Fig. 13, the specific group of features may be construed as two 1302 portions directly adjacent to each other.  From this, Cheng anticipates the amendment of “wherein the doped spacers have a uniform height across all of the features” because the amendment claiming “all of the features” now is referring to the two 1302 portions.  Consequently, both 804 portions on top of the two 1302 portions are shown to have uniform height.  Thus, for these reasons, the examiner respectfully submits that the amendment is not sufficient to overcome Cheng.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (Pub No. US 2018/0006138 A1, hereinafter Cheng) and further in view of Lai et al. (Pub No. US 2017/0207166 A1, hereinafter Lai).
	With regards to claim 20, Cheng teaches a structure, comprising: 
a substrate (see Fig. 13, substrate 102); 
a patterned hardmask disposed on features formed in the substrate (see Fig. 13, patterned hardmask 104 disposed on two features 1302); and 
doped spacers disposed, adjacent to one another, on the patterned hardmask, wherein the doped spacers have a uniform height across all of the features (see Fig. 13, the two doped spacers 804 adjacent to one another and associated with the two features 1302), 
and wherein the doped spacers, the patterned hardmask, and the features have a common sidewall (see Fig. 13, doped spacers 804, patterned hardmask 104, features 1302 with common sidewall).
Cheng, however, is silent teaching wherein a given one of the doped spacers comprises a cut region along a length thereof separating a portion of the given doped spacer from another portion of the given doped spacer.
In the same field of endeavor, Lai teaches a configuration of the spacer structure in which a cur region is present along a length separating a portion of a spacer from another portion of the spacer (see Fig. 2A, 2B, 3A, 3B, cut portion shown separating two spacer portions).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to produce a spacer pattern as claimed since this type of claimed pattern is merely a design choice for one of ordinary skill in the art.  Here, one would be motivated to pattern the spacers in the claimed pattern as taught by Lai for purposes of mapping specific circuitry in order to fulfill particular requirements of the device.

Allowable Subject Matter
Claims 1-19 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML